Case 3:17-cv-01112-JLS-NLS Document 85-9 Filed 04/15/19 PagelD.1535 Page 1 of 14

Exhibit 8
Case 3:17-cv-01112-JLS-NLS Document 85-9 Filed 04/15/19 PagelD.1536 Page 2 of 14

 

 

 

 

1 IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF CALIFORNIA
2
SYLVESTER OWINO and §
3 JONATHAN GOMEZ, on behalf §
of themselves and all §
4 others similarly situated, §
§
5 Plaintiffs, §
§
6 vs § CASE NO. 3:17-CV-01112
§ -JLS-NLS
7 §
CORECIVIC, INC., §
8 §
Defendant §
9 _ §
§
10 CORECIVIC, INC., 8
§
11 Counter-Claimant, §
§
12 vs. §
§
13 SYLVESTER OWINO and §
JONATHAN GOMEZ, on behalf §
14 of themselves and all §
others similarly situated, §
15 §
Counter-Defendants. §
16 §
17
18 ORAL VIDEOTAPED DEPOSITION OF
19 WARDEN ROBERT LACY, UR.
20 March 13, 2019
21
22
23 Reported by:
24 Michelle Hartman
25 PAGES 1 - 274
Page 1

 

Veritext Legal Solutions
866 299-5127

Exhibit 8 - Page 177
Case 3:17-cv-01112-JLS-NLS Document 85-9 Filed 04/15/19 PagelD.1537 Page 3 of 14

1 ORAL VIDEOTAPED DEPOSITION OF WARDEN ROBERT

2 LACY, JR., produced as a witness at the instance of
3 the Plaintiff and duly sworn, was taken in the

4 above-styled and numbered cause on the 13th day of

5 March, 2019, from 9:13 a.m. to 4:45 p.m., before

6 Michelle Hartman, Certified Shorthand Reporter in and
7 for the State of Texas and Registered Professional
8 Reporter, reported by computerized stenotype machine

9 at the offices of Foley & Lardner, LLP, 1000

10 Louisiana Street, Suite 2000, Houston, Texas 77002,
11 pursuant to the Federal Rules of Civil Procedure and
12 the provisions stated on the record or attached

13 hereto.
14
15
16

17

 

18

19

20

21

22

23

24

25

 

 

Veritext Legal Solutions
866 299-5127

Exhibit 8 - Page 178
Case 3:17-cv-01112-JLS-NLS Document 85-9 Filed 04/15/19 PagelD.1538 Page 4 of 14

1 APPEARANCES |
2
3 FOR THE PLAINTIFFS:
4 Ms. Eileen R. Ridley
FOLEY & LARDNER L.L.P. |
5 1425 Broadway
Seattle, Washington 98122
6 Telephone: 866-833-5529 |
E-mail: eridley@foley.com |
7
and
8 Mr. Robert L. Teel (Telephonically and via video)
LAW OFFICE OF ROBERT L. TEEL
9 1425 Broadway
Seattle, Washington 98122
10 Telephone: 866-833-5529
11 FOR THE DEFENDANTS:
12 Mr. Jacob B. Lee
STRUCK LOVE BONJANOWSKI & ACEDO, PLC
13 3100 West Ray Road
Suite 300
14 Chandler, Arizona 85226
Telephone: 480-420-1600
15 E-mail: jlee@strucklove.com
16 ALSO PRESENT:
ai Ms. Brandi Pate, videographer
18
19
20
21
22
23
24
25
Page 3

 

 

 

Veritext Legal Solutions
866 299-5127

Exhibit 8 - Page 179
Case 3:17-cv-01112-JLS-NLS Document 85-9 Filed 04/15/19 PagelD.1539 Page 5 of 14

 

 

1 INDEX
2 PAGE
3 WARDEN ROBERT LACY, UR.
4 Examination by Ms. Ridley ........... cc eee eee ee eens 8
Examination by Mr. Lee ....... ce eee ee ee 265
5 Further Examination by Ms. Ridley ............... 268
Signature Page). .wasie nah 666664 HY ER GOR 273
6 Signature PaAGe 44444425 4R THERES ONE HO ER N COED 274
Court Reporter's Certificate s44 24668888856 HRS. 275
7
8 REQUESTED ON THE RECORD
9 PAGE
10 No. 1 Ms. Ridley requests that the log of 140
detainee discipline be produced
11
12 EXHIBITS
13 EXHIBIT DESCRIPTION PAGE
14 Exhibit 98 Plaintiffs' Notice of 16
Deposition of Robert Lacey, Jr.
15
Exhibit 99 Work/Program Plan Guidelines 17
16
| Exhibit 100 Detainee Volunteer Criteria 18 |
17 | Checklist 19-100C |
18 Exhibit 101 Detainee Voluntary Work Program 19
Agreement
19
Exhibit 102 Houston Processing Center, 20
20 Number of shifts in
kitchen.........
21
Exhibit 103 e-mail between Brenda Powers 23
22 and Michelle Carpenter dated
March 12th, 2009 re: Average
23 Length of Stay and a table
24 Exhibit 104 CCA Corrections Corporation of 47
America Houston Processing
25 Center Detainee Handbook,
Page 4

 

 

Veritext Legal Solutions
866 299-5127

Exhibit 8 - Page 180
Case 3:17-cv-01112-JLS-NLS

10
11

12

13

14
15

16

17

18
19

20
21

22
23

24
25

 

EXHIBIT
Exhibit

Exhibit

Exhibit

Exhibit

Exhibit

Exhibit

Exhibit

Exhibit

Exhibit

Exhibit

Exhibit

105

106

107

108

109

110

111

112

113

114

115

Document 85-9 Filed 04/15/19 PagelD.1540

EXHIBITS (cont.)
DESCRIPTION

CoreCivic Houston Processing
Center Detainee Handbook,
CCOG00022092 to 22120
Houston Processing Center
Resident Works Programs,
CCOG00022777 to 22778
Houston Processing Center
Resident Work Program effective
2/1/10, CCOG00022772 to 2276
Houston Processing Center
Resident Work Program effective
6/27/17, CCOG00022766 to 22771
Work/Program Plan Guidelines,
CCOG0033143 through 33146

Houston Processing Center
Classification Housing, Work
and Program Plan, CC0OG00033127
to 33137

Security All Shift doc,
CCOG00033008 to 33014

CoreCivic Food Service
Operations document effective
2/3/14, CCOG00032956 through
32980

Houston Processing Center
Sanitation and Hygiene
document, CCOG00033003 to 33005
CoreCivic Inmate/Resident
Property doc effective 3/14/07,
CCOG00033059 to 33090

CoreCivic Inmate/Resident
Commissary Operations,
CCOG00032885 to 32889

Page 5

 

Veritext Legal Solutions
866 299-5127

Exhibit 8 - Page 181

Page 6 of 14

PAGE
52

128

 

134

144

162

164

171

176

186

189

193

 
Case 3:17-cv-01112-JLS-NLS Document 85-9 Filed 04/15/19 PagelD.1541 Page 7 of 14

1 EXHIBITS (cont.)
2 EXHIBIT DESCRIPTION PAGE
3
Exhibit 116 Houston Processing Center 202
4 Resident Rules and Disciplines
effective 6/27/17, CCOG00033102
5 to 33115
6 Exhibit 117 Houston Processing Center 207
Special Management Resident
7 effective 6/27/17, CCOG00032915
to 323951
8
Exhibit 118 CoreCivic Policy 211
9 Inmate/Resident Grievance
Procedures, CCOG0003330 to
10 33047
11 Exhibit 119 CoreCivic Policy 3-38 re Human 213
Trafficking, effective 5/22/17,
12 CCOG00032890 to 892
13 Exhibit 120 Houston Processing Center 215
Inmate/Detainee Commitment
14 Summary for Benito Cardenas,
CCOG000073156 to 73210
15
Exhibit 121 Inmate Information Sheet for 236
16 Amaya Smith, CCOG00074187 to
74266
17
Exhibit 122 Inmate Information Sheet for 247
18 Sui Lian Thang, CCOG00074301 to
74361
19
Exhibit 123 Commissary table for Mohamad 261
20 Bokhetache, CCOG000074474 to
74489
21
Exhibit 124 Commissary table for Samuel 263
22 Fessahazion, CCOG00074619 to
4643
23
24
25
Page 6

 

 

 

Veritext Legal Solutions
866 299-5127

Exhibit 8 - Page 182
Case 3:17-cv-01112-JLS-NLS Document 85-9 Filed 04/15/19 PagelD.1542 Page 8 of 14

 

 

1 | A. Okay.

2 Q. You see it says, "We are in the high

3 moderate offense category, "right?

4 A. OKay.

5 Q. And C is disciplinary segregation.

6 That is a type of sanction?

7 A. Correct.

8 Q. What is disciplinary segregation?

9 A. Disciplinary segregation is when one
10 receives a disciplinary and they go and they receive
11 their -- part of their punishment is to spend days
12 into disciplinary segregation, which is isolating
13 them from the general population.

14 Q. Is it a physically different place?
15 A. Yes.
16 Q. Okay. And will they -- when it is
17 segregation, are they alone in the new place they
18 are --
19 A. They are a single cell.
20 Q. Single cell?
21 A. Yeah.
22 Q. Okay. If you could turn to 22096.
23 A. 22096?
24 Q. Yes.
25 A. Okay, I'm there.

Page 67

 

 

Veritext Legal Solutions
866 299-5127

Exhibit 8 - Page 183
Case 3:17-cv-01112-JLS-NLS Document 85-9 Filed 04/15/19 PagelD.1543 Page 9 of 14

1 in R and D.
2 Q. Okay.
3 A. Because the process is they request
4 that through the unit supervisor. That may be as
5 they get to the unit they get those details. They
6 can read in the handbook the process and it tells

7 them that in the handbook.

 

8 Q. Okay. Do you know if they sign

9 anything with regard to the voluntary work program

10 at --

11 A. Only I remember if they participate in
12 it.

13 Q. Okay.

14 A. If they participate in it. If they

15 don't participate in it, they're not interested, |
16 there's -- there's no need. |
17 Q. Okay.

18 A. It's strictly voluntary. |
19 Q. Okay. Has there ever been the case at
20 the Houston Processing Center where you've not had |
21 enough participants in the voluntary work program?

22 MR. LEE: Form and foundation.

23 THE WITNESS: Not since I've been

24 there.

25 Q. (BY MS. RIDLEY) Okay. If there is a

 

 

Page 70

Veritext Legal Solutions
866 299-5127

 

Exhibit 8 - Page 184
Case 3:17-cv-01112-JLS-NLS Document 85-9 Filed 04/15/19 PagelD.1544 Page 10 of 14

1 certain job that is not a voluntary work program

2 where there isn't enough participants, what does the
3 center do to get that work done?

4 MR. LEE: Form.

5 THE WITNESS: I never had that

6 problem. And staff would do it.

7 Q. (BY MS. RIDLEY) That's the -- the staff
8 of CoreCivic?
9 A. Yeah. When you -- when you look at the

10 jobs that I have, it is not many at all. I don't
11 have a lot of workforce where I count on the

12 detaining population to get it done.

13 Q. Okay. As you sit here, which are the
14 jobs that you count on the detainee work force to get
15 the work done? Is that one of your --

16 A. That was the list.

17 Q. Okay.

18 A. And then as you can see, I can read

19 them all off if you would like.

20 Q. Just tell me which document -- is that
21 the Work Program Plan Guidelines?
22 A. Yes.
23 Q. That's what we marked as Exhibit 99,
24 correct?
25 A. Yes.

Page 71

 

 

Veritext Legal Solutions
866 299-5127

Exhibit 8 - Page 185
Case 3:17-cv-01112-JLS-NLS Document 85-9 Filed 04/15/19 PagelD.1545 Page 11 of 14

1 I declare under penalty of perjury
2 under the laws that the foregoing is

3 true and correct.

5 Executed on , 20 :

10
MP i ear gp
12 WITNESS SIGNATURE

13
14
15
16
17
18
19
20
21
22
23
24

25

Page 273

 

 

Veritext Legal Solutions
866 299-5127

Exhibit 8 - Page 186
Case 3:17-cv-01112-JLS-NLS Document 85-9 Filed 04/15/19 PagelD.1546 Page 12 of 14

 

COUNTY OF HARRIS

 

 

1 STATE OF TEXAS
2
REPORTER'S CERTIFICATE
3 ORAL VIDEOTAPED DEPOSITION OF
WARDEN ROBERT LACY, UR.
4 March 13, 2019
5 I, Michelle Hartman, the undersigned
Certified Shorthand Reporter in and for the State of |
6 Texas and Registered Professional Reporter, certify
that the facts stated in the foregoing pages are true
7 and correct.
I further certify that I am neither
8 attorney or counsel for, related to, nor employed by
any parties to the action in which this testimony is
9 taken and, further, that I am not a relative or
employee of any counsel employed by the parties
10 hereto or financially interested in the action.
That the deposition transcript was duly
11 submitted on to the witness or to
the attorney for the witness for examination,
12 Signature, and returned to me by
13 SUBSCRIBED AND SWORN TO under my hand and

14 seal of office on this 27th day of March, 2019.
15

16
ng iy Ay,
18 ik. Htc Pian

Michelle Hartman, CSR, RPR
19 Texas CSR 7093
20 Expiration: 12/31/19
B il Veritext Legal Solutions
22 Firm Registration No. 571
23 300 Throckmorton, Suite 1600
24 Ft. Worth, Texas 76102
25 817-336-3042

 

 

Page 274
Veritext Legal Solutions
866 299-5127

 

Exhibit 8 - Page 187
Case 3:17-cv-01112-JLS-NLS Document 85-9 Filed 04/15/19 PagelD.1547 Page 13 of 14

 

Federal Rules of Civil Procedure

Rule 30

(e) Review By the Witness; Changes.

(1) Review; Statement of Changes. On request by the
deponent or a party before the deposition is
completed, the deponent must be allowed 30 days
after being notified by the officer that the
transcript or recording is available in which:

(A) to review the transcript or recording; and

(B) if there are changes in form or substance, to
sign a statement listing the changes and the
reasons for making them.

(2) Changes Indicated in the Officer's Certificate.
The officer must note in the certificate prescribed
by Rule 30(f)(1) whether a review was requested
and, if so, must attach any changes the deponent

makes during the 30-day period.

DISCLAIMER: THE FOREGOING FEDERAL PROCEDURE RULES
ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.
THE ABOVE RULES ARE CURRENT AS OF SEPTEMBER 1,
2016. PLEASE REFER TO THE APPLICABLE FEDERAL RULES

OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.

 

 

 

Exhibit 8 - Page 188
Case 3:17-cv-01112-JLS-NLS Document 85-9 Filed 04/15/19 PagelD.1548 Page 14 of 14

 

VERITEXT LEGAL SOLUTIONS
COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

Veritext Legal Solutions represents that the
foregoing transcript is a true, correct and complete
transcript of the colloquies, questions and answers
as submitted by the court reporter. Veritext Legal
Solutions further represents that the attached
exhibits, if any, are true, correct and complete
documents as submitted by the court reporter and/or
attorneys in relation to this deposition and that
the documents were processed in accordance with

our litigation support and production standards.

Veritext Legal Solutions is committed to maintaining
the confidentiality of client and witness information,
in accordance with the regulations promulgated under
the Health Insurance Portability and Accountability
Act (HIPAA), as amended with respect to protected
health information and the Gramm-Leach-Bliley Act, as
amended, with respect to Personally Identifiable
Information (PII). Physical transcripts and exhibits
are managed under strict facility and personnel access
controls. Electronic files of documents are stored

in encrypted form and are transmitted in an encrypted
fashion to authenticated parties who are permitted to
access the material. Our data is hosted in a Tier 4
SSAE 16 certified facility.

Veritext Legal Solutions complies with all federal and
State regulations with respect to the provision of
court reporting services, and maintains its neutrality
and independence regardless of relationship or the
financial outcome of any litigation. Veritext requires
adherence to the foregoing professional and ethical
standards from all of its subcontractors in their
independent contractor agreements.

Inquiries about Veritext Legal Solutions'
confidentiality and security policies and practices
should be directed to Veritext's Client Services
Associates indicated on the cover of this document or
at www.veritext.com.

 

 

 

Exhibit 8 - Page 189
